Citation Nr: 0103285	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-24 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of fragment wounds, right anterior shin and medial 
calf.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1971, from August 1972 to November 1972, and from 
April 1981 to April 1984, as well as periods of service in 
the Naval and Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim and redefines the 
obligations of VA with respect to the duty to assist.

The Board notes that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In December 1971, the RO established service connection for 
residuals of fragment wounds, right arm and both legs, with 
retained foreign bodies,  These residuals were rated under 38 
C.F.R. § 4.118, Diagnostic Code 7805, for scars and a 
noncompensable evaluation was assigned.  

The veteran's request for an increased evaluation was 
received at the RO in August 1998 and it was accompanied by 
an August 1998 statement of treatment from G. C. Fareed, M.D.  
Dr. Fareed noted that the veteran was experiencing residual 
neuromuscular symptoms as a result of his fragmentation 
wounds to the legs.  He also indicated that the veteran had 
numbness in the legs/feet, sensory symptoms, and chronic 
sciatica.  There was no motor impairment.  Additionally, Dr. 
Fareed noted that the veteran was to be referred for a 
Physicians' Spine Institute (MedEx testing/treatment) 
consultation in order to assess the strength of his 
paraspinal musculature and he was to return for another visit 
in approximately one month.  There is no evidence of record 
to suggest that the RO has attempted to obtain copies of such 
treatment reports.  

Thereafter, the veteran was afforded a VA fee basis 
examination in September 1998.  The conclusion of this 
examination was that the veteran's right lower extremity 
scars were tender and adherent.  The examiner commented that 
there appeared to be nerve damage to the superficial sensory 
nerves of the lower extremities; however, not the motor 
nerves.  Upon neurologic evaluation, the examiner noted that 
the muscle groups could move joints with comfort, endurance, 
and strength. 

Accordingly, by an August 1999 rating decision, under the 
schedular criteria for scars (38 C.F.R. § 4.118, Diagnostic 
Code 7804), the veteran was assigned a 10 percent evaluation 
for residuals of fragment wounds, right anterior shin and 
medial calf, as well as a 10 percent evaluation for residuals 
of fragment wounds, left anterior shin.  This determination 
was essentially based on medical findings contained in a 
September 1998 report of VA fee basis examination.  The 
veteran disagreed with the schedular evaluation assigned for 
his fragment wounds, right anterior shin and medial calf, and 
proceeded with this appeal.

The Board finds that an informed determination as to the 
severity of the residuals of the veteran's fragment wounds, 
right anterior shin and medial calf, cannot be made on the 
basis of the September 1998 fee basis examination.  As the 
record now stands, there does not appear to be any medical 
opinion on file that incorporates both a current clinical 
evaluation and a review of the available medical evidence, to 
include copies of treatment records from Dr. Fareed, in order 
to provide the proper foundation for the formulation of an 
opinion as to the nature of any current residuals of the 
veteran's right lower extremity fragment wounds.  
Accordingly, the Board concludes that an additional VA 
examination is warranted to address the veteran's contentions 
regarding the severity of his service-connected disabilities.

The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
evidence of record.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Court has held that a veteran can be rated 
separately for different manifestations of the same injury, 
where "none of the symptomatology for any one of [the] 
conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions," and that such 
combined ratings do not constitute pyramiding prohibited by 
38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  As such, after obtaining the results of the VA 
medical examination, the RO should consider whether all 
applicable symptomatology of the residuals of fragment 
wounds, right anterior shin and medial calf, are 
appropriately rated, to specifically include whether any 
scars, muscle damage, nerve injuries, and musculoskeletal 
disabilities merit separate disability ratings.  In that 
regard, it is noted that additional disability may also be 
awarded for limitation of motion due to pain, weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

As the Board has determined that a new examination is 
necessary with respect to this case, the veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
due process, the case is REMANDED for the following action:

1. The RO should contact the veteran and 
request that he identify all medical 
care providers who have treated him 
for his service connected disorders 
since August 1997.  He should be 
requested to state whether he had any 
follow-up visits with Dr. Fareed after 
August 1998.  After securing any 
necessary authorization for release of 
medical information, the RO should 
obtain copies of all records (not 
previously submitted or obtained) for 
association with the claims folder.

2. The veteran should then be afforded a 
VA medical examination to determine 
the nature and severity of the 
service-connected residuals of 
fragment wounds, right anterior shin 
and medial calf.  The veteran's claims 
folder must be made available to the 
examiner for review in conjunction 
with the examination of the veteran.  
It is imperative that the examiner 
consider the current clinical findings 
in light of the medical evidence of 
record pertaining to manifestations of 
disability in the veteran's right 
lower extremity.  The examiner should 
be requested to separately identify, 
to the extent medically feasible, all 
symptoms caused by the service-
connected disorders.  The examiner 
should describe the severity of each 
symptom.  The examiner should also be 
requested to specifically note whether 
there are any signs of instability, 
muscle wasting, atrophy, weakness, or 
length discrepancy that is 
attributable to the service-connected 
disorder as compared to any 
nonservice-connected disorder, and 
whether the veteran's disabilities 
result in any limitation of function 
due to pain, loss of motion due to 
weakened movement, excess 
fatigability, or incoordination that 
can be attributed to the service-
connected residuals of fragment 
wounds, right anterior shin and medial 
calf.  It is especially important that 
the examiner comment in detail as to 
which right lower extremity symptoms 
are the result of fragment wounds, 
right anterior shin and medial calf, 
as opposed to any other disorder.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as 
any pertinent formal or informal 
guidance that is subsequently provided 
by VA, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

4. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has 
been completed.  In particular, the RO 
should review the examination report 
to ensure that it is responsive to and 
in compliance with the directives of 
this remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5. After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




